JOURNAL ENTRY AND OPINION
{¶ 1} Defendant-appellant Jose A. Reyes appeals from the trial court's May 21, 2003 judgment entry that modified defendant's previously imposed sentence by increasing the amount of restitution from $100 to $21,837.64. Defendant has raised four assignments of error challenging that restitution order, which are attached as Appendix A. The State concedes to the validity of the assigned errors. Accordingly, the first assignment of error is sustained, and the May 21, 2003 restitution order is vacated and this matter is remanded with instructions to impose the original sentence. The remaining assignments of error are overruled as moot. App.R. 12(A)(1)(c).
 {¶ 2} Judgment vacated and remanded.
 {¶ 3} It is ordered that appellant recover of appellee his costs herein taxed.
 {¶ 4} The Court finds there were reasonable grounds for this appeal.
 {¶ 5} It is ordered that a special mandate issue out of this Court directing the Court of Common Pleas to carry this judgment into execution.
 {¶ 6} A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of the Rules of Appellate Procedure.
Dyke, P.J., and Karpinski, J., concur.
 APPENDIX A {¶ 7} "I. The trial court erred in ordering restitution to Darrin Hutchinson and Robert Williams where the appellant was not originally ordered to pay restitution to them at the sentencing hearing.
 {¶ 8} "II. The trial court erred in its determination of the restitution amount owed to Douglas Robinson when it considered more than the `victim's economic loss.'
 {¶ 9} "III. The trial court erred in ordering restitution above and beyond the amounts actually incurred by the individual victims.
 {¶ 10} "IV. The trial court erred in ordering Mr. Reyes to pay restitution without considering his ability to pay as required by R.C. 2929.19(B)(6).